 1   XAVIER BECERRA
     Attorney General of California
 2   JAY C. RUSSELL
     Supervising Deputy Attorney General
 3   PREETI K. BAJWA
     Deputy Attorney General
 4   State Bar No. 232484
      1515 Clay St., 20th Floor
 5    Oakland, CA 94612
      Telephone: (510) 879-0980
 6    Fax: (510) 622-2700
      E-mail: Preeti.Bajwa@doj.ca.gov
 7   Attorneys for Defendants

 8   SHAWNA BALLARD, State Bar No. 155188
     KATE FALKENSTIEN, State Bar No. 313753
 9   Reichman Jorgensen LLP
      303 Twin Dolphin Drive, Suite 600
10    Redwood Shores, CA 94065
      Telephone: (650) 623-1401
11    Fax: (650) 623-1449
      E-mail: sballard@reichmanjorgensen.com
12             kfalkenstien@reichmanjorgensen.com
     Attorneys for Plaintiff Maher Suarez
13
                              IN THE UNITED STATES DISTRICT COURT
14
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
15
                                          SACRAMENTO DIVISION
16

17

18   MAHER SUAREZ,                                            Case No. 2:18-cv-00340 KJM DB P

19                                             Plaintiff, ORDER AND JOINT STIPULATION OF
                                                              FACT
20                 v.
                                                              Judge:        Hon. Kimberly J. Mueller
21                                                            Action Filed: December 16, 2015
     JEFFREY BEARD, et al.,
22
                                           Defendants.
23

24         The parties to this action stipulate to the following fact:

25      1. In 2015, Plaintiff Maher Suarez was not a member of the class in Coleman v. Brown, No. 2:90-
           cv-0520 (E.D. Cal.).
26
27

28
                                                          1
                                                                 Joint Stipulation of Fact (2:18-cv-00340 KJM DB P)
 1   DATED: 3/13/19                              /s/ Kate Falkenstien__________________
                                                 Attorney for Plaintiff
 2

 3   DATED: 3/13/19                              /s/ Preeti Bajwa (as authorized on 3/13/19)
                                                 Attorney for Defendants
 4

 5   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 6   Dated: March 13, 2019
 7

 8

 9

10   DLB:9
     DB/prisoner-civil rights/suar0340.stip or
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
                                                          Joint Stipulation of Fact (2:18-cv-00340 KJM DB P)
